Citation Nr: 0704158	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of fusion, bunionectomy, and osteotomy with 
residual hallux rigidus of metatarsal of right great toe.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1978 to 
September 1984, with two years and six months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 2003, a statement of the case was issued in April 
2004, and a substantive appeal was received in April 2004.

The veteran originally requested in his substantive appeal to 
testify at a Board hearing.  However, the veteran withdrew 
the request for a Board hearing in correspondence received by 
VA in March 2006.


FINDING OF FACT

The veteran's residuals of fusion, bunionectomy, and 
osteotomy with residual hallux rigidus of metatarsal of right 
great toe manifests in severe disability of the right foot.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 
percent (but no higher) for residuals of fusion, bunionectomy 
and osteotomy with residual hallux rigidus of metatarsal of 
right great toe, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5280, 5281, 5284 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision granting the maximum schedular benefit on the issue 
of an increased rating dating from the date of the veteran's 
claim, the Board finds there is no prejudice to the veteran 
from any perceived defect in VCAA compliance.  Thus, no 
further discussion of VCAA is necessary at this point.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected residuals of fusion, 
bunionectomy and osteotomy with residual hallux rigidus of 
metatarsal of right great toe, is currently rated as 10 
percent disabling.  The veteran's current rating appears to 
have been the result of applying Diagnostic Codes 5003, 5010, 
5280, and 5281.

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.

Diagnostic Code 5281 provides that hallux rigidus, 
unilateral, severe should be rated as hallux valgus, severe, 
using Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 
percent disabling rating is warranted for unilateral hallux 
valgus, if severe, equivalent to amputation of the great toe 
or if operated upon with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

A 10 percent disability rating is the highest rating 
assignable under the rating criteria for Diagnostic Code 
5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280; see 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Thus, no higher disability rating is available under this 
Diagnostic Code for the veteran's residuals of fusion, 
bunionectomy, and osteotomy with residual hallux rigidus of 
metatarsal of right great toe.

The Board has considered whether the veteran's service-
connected disability may warrant a higher rating under 
Diagnostic Code 5003 for degenerative arthritis.  The July 
2003 VA examination report indeed notes x-ray and clinical 
evidence of degenerative joint disease associated with the 
veteran's service-connected disability of the right great 
toe.  However, the service-connected disability is not shown 
to involve two or more major joints or two or more minor 
joint groups and there is no showing that the veteran 
experiences exacerbations which clinically incapacitate him.  
Thus, no disability rating in excess of 10 percent is 
warranted under Diagnostic Code 5003.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is already receiving the maximum disability evaluation 
under Diagnostic Codes 5010-5280.  See Johnston v. Brown, 10 
Vet.App. 80, 85 (1997) (remand improper for the Board to 
consider functional loss due to pain because appellant was in 
receipt of maximum evaluation for limitation of function of 
the joint).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet.App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
manifesting in a moderately severe or severe foot disability 
under the rating criteria.  The Board observes that the July 
2003 VA examination shows that the veteran's walking is 
limited to approximately two blocks distance at a time, that 
the veteran noticeably limps, and that the veteran requires 
the use of a cane and a special open-toed shoe.  The veteran 
requires medical care for the disability approximately every 
two months and reports significant pain and difficulty with 
the foot due to the toe even when at rest.  Furthermore, the 
veteran describes that he experiences severe flare-ups 
approximately twice per week, with each episode lasting 
approximately one day.  The VA examination report makes no 
suggestion that these reports are inconsistent with clinical 
findings.

In light of the above factors, and considering the compound 
nature of the disability on appeal involving residuals of 
fusion, bunionectomy, and osteotomy with residual hallux 
rigidus in addition to osteoarthritis, the Board believes it 
is reasonable to characterize the disability on appeal in 
this case as a "severe" disability of the foot.  
Specifically, the Board finds severe foot disability for the 
purposes of rating the disability under Diagnostic Code 5284.  
Thus, a 30 percent disability rating is warranted in this 
case, the maximum schedular rating available under Diagnostic 
Code 5284.  The Board acknowledges that Diagnostic Code 5284 
contains a note which indicates that a 40 percent rating is 
available for "actual loss of use of the foot," but the 
veteran's claim does not allege the complete loss of use of 
his right foot.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a rating in excess of 30 percent is not warranted 
under any alternative provision.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's disability has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
disability is appropriately compensated by the newly assigned 
schedular rating.

In summary, resolving all doubt in favor of the veteran, the 
Board finds that the evidence is at least in equipoise 
regarding whether the veteran's residuals of fusion, 
bunionectomy, and osteotomy with residual hallux rigidus of 
metatarsal of right great toe meets the criteria for a 30 
percent rating (but no higher) under Diagnostic Code 5284.




ORDER

A disability rating of 30 percent (but no higher) for 
residuals of fusion, bunionectomy and osteotomy with residual 
hallux rigidus of metatarsal of right great toe is warranted.  
To this extent, the appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


